Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et. Al. (US 20080265441 A1 hereinafter Okada) as applied to claim 1 and further in view of Chen et. Al. (US 20080164550 A1 hereinafter Chen).

Regarding claim 1, Okada teaches in Figs. 1-8 and 12 with associated text a method for fabricating a sensor packaging structure, the method comprising: 
coupling a sensor die (1 later becoming 1a and 2) (paragraph [0021]) to a light transmitting substrate 8 using bonding material 7 (paragraph [0026], Fig. 3); 
forming a passivation layer 11 on the sensor die and a portion of the bonding material (Figs. 7-8 paragraph [0034]), the passivation layer including a first portion abutting and covering a sensor edge (Fig. 7), the passivation layer including a second portion abutting and covering at least a portion of an edge of the bonding material (Fig. 7); and 
coupling a metal layer (12 and 12a) to a portion of the passivation layer, the metal layer covering the first and second portions of the passivation layer (Fig. 12).  
Okada does not specify coupling the sensor die to the light transmitting substrate is such that an empty space is defined between a portion of the sensor die and the light transmitting substrate.
	Chen teaches in Fig. 2a with associated text a method similar to that of Okada wherein a sensor die 104 is coupled to a light transmitting substrate 102 such that an empty space 108 is defined between a portion of the sensor die and the light transmitting substrate (Fig. 2A paragraph [0014]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a method for coupling the sensor die to the light transmitting substrate similar to that taught by Chen in the method of Okada because according to Chen wiring a micro-lens array (not shown) may be formed on the device chip 104 in the cavity 108 (paragraph [0014]) so that such a method would be useful for accommodating a micro-lens array in the method of Okada.

Regarding claim 2, Okada in view of Chen teaches the method of claim 1.
	Okada does not specify in the embodiment of Figs. 1-8 and 12 forming at least one conductive via on the sensor die however Okada discloses in the embodiment of Fig. 16 a similar embodiment that comprises forming at least one conductive via (opening in 1b and 2 over 3a) on the sensor die (1b and 2) (paragraph [0046], Fig. 16), so that by forming such a via in the embodiment of Figs. 1-8 and 12 the method would further comprise forming at least one conductive via on the sensor die.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a via as taught in the embodiment of Fig. 16 in the method of the embodiment of Figs. 1-8 and 12 because according to Okada the invention may be applied to a semiconductor device 30 in which a second wiring 12b is connected to a first wiring 3a of a general pad electrode not extending near the border S (formed inside the semiconductor device) (paragraph [0046]) and further notes that in the similar manner to the second embodiment, the side surface of the adhesive layer 7 may be covered by the third insulation film 11b and a metal layer made of the same layer as the second wiring 12b by patterning the second wiring 12b so as to leave the metal layer over the side surface of the adhesive layer 7 (paragraph [0048]) and therefore makes it clear that the features of these embodiments may be used together. 

	
Regarding claim 3, Okada in view of Chen teaches the method of claim 2.
Okada does not specify the at least one conductive via is formed before the passivation layer is formed on the sensor die however Okada does teach in Fig. 7 with associated text the passivation layer being formed on exposed side surfaces (sides of 1, 2, 4 and 7) by deposition (Fig. 7, paragraph [0034]) and discloses in Fig. 16 with associated text the passivation being arranged on the side surfaces of the via (Fig. 16) so that by forming the passivation layer on the at least one conductive via similarly to the method taught in Fig. 7 the at least one conductive via would be formed before the passivation layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the passivation layer on the at least one conductive via similarly to the method taught in Fig. 7 because according to Okada the method is suitable for forming a passivation layer on side surfaces (Fig. 7, paragraph [0034]) furthermore it would have been extremely difficult to conceive of a method of forming the at least one conductive via after the passivation layer
  
Regarding claim 4, Okada teaches the at least one conductive via includes a tapered via the tapered via extending entirely through the sensor die (Fig. 16).  

Regarding claim 5, Okada teaches the passivation layer abuts and covers the at least one conductive via (Fig. 16).  
 
Regarding claim 6, Okada teaches removing an edge portion of the bonding material  to define the portion of the edge of the bonding material (Fig. 6, paragraph [0033]).  


Regarding claim 7, Okada teaches coupling a plurality of conductive components 14 to the sensor die (Fig. 10, paragraph [0039]).  

Regarding claim 8, Okada teaches the plurality of conductive components include solder balls (paragraph [0039]).  

Regarding claim 9, Okada teaches: removing, after the sensor die is coupled to the light transmitting substrate, a portion of the sensor die such that a thickness of the sensor die is reduced (Fig. 4, paragraph [0029]).  

	Regarding claim 11, Okada teaches a method for fabricating a sensor packaging structure, the method comprising: 
coupling a sensor die (1 later becoming 1a and 2) (paragraph [0021]) to a light transmitting substrate 8 using bonding material 7 (paragraph [0026], Fig. 3), the sensor die having a first surface (surface interfacing 4) and a second surface (surface opposite first surface), the sensor die defining a sensor edge (curved side surface) that extends between the first surface and the second surface (Fig. 6); 
forming a passivation layer 11 on the sensor die and the bonding material (Figs. 7-8 paragraph [0034]), the passivation layer including a first portion abutting and covering the sensor edge (Fig. 8), the passivation layer including a second portion abutting and covering at least a portion of an edge of the bonding material (Fig. 8); and 
coupling a metal layer (12 and 12a) to a portion of the passivation layer, the metal layer covering the first and second portions of the passivation layer (Fig. 12).
	Okada does not specify in the embodiment of Figs. 1-8 and 12 forming at least one conductive via on the sensor die however Okada discloses in the embodiment of Fig. 16 a similar embodiment that comprises forming at least one conductive via (opening in 1b and 2 over 3a)  on the sensor die (1b and 2), the at least one conductive via extending between the first surface and the second surface (paragraph [0046], Fig. 16), so that by forming such a via in the embodiment of Figs. 1-8 and 12 the method would further comprise forming at least one conductive via on the sensor die, the at least one conductive via extending between the first surface and the second surface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a via as taught in the embodiment of Fig. 16 in the method of the embodiment of Figs. 1-8 and 12 because according to Okada the invention may be applied to a semiconductor device 30 in which a second wiring 12b is connected to a first wiring 3a of a general pad electrode not extending near the border S (formed inside the semiconductor device) (paragraph [0046]) and further notes that in the similar manner to the second embodiment, the side surface of the adhesive layer 7 may be covered by the third insulation film 11b and a metal layer made of the same layer as the second wiring 12b by patterning the second wiring 12b so as to leave the metal layer over the side surface of the adhesive layer 7 (paragraph [0048]) and therefore makes it clear that the features of these embodiments may be used together. 
RESPONSE TO RESTRICTION REQUIREMENTPage 4
Regarding claim 12, Okada teaches the passivation layer includes a third portion (portion of 11b within via) abutting and covering a portion of the sensor die defined by the at least one conductive via (Fig. 16).  

Regarding claim 13, Okada teaches the at least one conductive via includes a tapered via, the tapered via including a hole that extends entirely through the sensor die (Fig. 16), the hole including conductor material 12b (paragraph [0046], Fig. 6).  

Regarding claim 14, Okada teaches removing an edge portion of the bonding material to form a first linear portion (for example upper portion of edge the claim would not necessarily require that the portions have for example distinct edges) and a second linear portion (lower portion of edge), the passivation layer being formed on the first linear portion and the second linear portion (Fig. 6, paragraph [0033]).  

Regarding claim 15, Okada teaches coupling a plurality of conductive components (12 and 14) to the passivation layer on the sensor die (Fig. 10, paragraph [0039]).  

Regarding claim 16, Okada teaches the plurality of conductive components include solder balls (paragraph [0039]).  

Regarding claim 17, Okada teaches wherein the sensor die includes an image sensor wafer (paragraph [0021]), the method further comprising removing a portion of the image sensor wafer (Fig. 4, paragraph [0029]).  

Regarding claim 19, Okada teaches method for fabricating a sensor packaging structure, the method comprising: 
coupling a sensor die (1 later becoming 1a 2, 3 and 4) (paragraph [0021]) to a light transmitting substrate 8 using bonding material 7 (paragraph [0026], Fig. 3), the sensor die having a first surface (surface opposite layer 2) and a second surface (surface interfacing 2), the sensor die defining a sensor edge (curved side surface) that extends between the first surface and the second surface (Fig. 6); 
forming a passivation layer 11 on the sensor die and the bonding material (Figs. 7-8 paragraph [0034]), the passivation layer including a first portion abutting and covering the sensor edge (Fig. 8), the passivation layer including a second portion abutting and covering at least a portion of an edge of the bonding material (Fig. 8), the passivation layer including a third portion abutting and covering the first surface of the sensor die (Fig. 8); and 
coupling a metal layer (12 and 12a) to a portion of the passivation layer, the metal layer covering the first and second portions of the passivation layer, the third portion of the passivation layer not being covered by the metal layer (Fig. 12, paragraph [0045]).
	Okada does not specify in the embodiment of Figs. 1-8 and 12 forming at least one conductive via on the sensor die however Okada discloses in the embodiment of Fig. 16 a similar embodiment that comprises forming at least one conductive via (opening in 1b and 2 over 3a)  on the sensor die (1b and 2), the at least one conductive via extending between the first surface and the second surface (paragraph [0046], Fig. 16), so that by forming such a via in the embodiment of Figs. 1-8 and 12 the method would further comprise forming at least one conductive via on the sensor die, the at least one conductive via extending between the first surface and the second surface the second portion being aligned in a plane that is parallel to a top surface of the light transmitting substrate.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a via as taught in the embodiment of Fig. 16 in the method of the embodiment of Figs. 1-8 and 12 because according to Okada the invention may be applied to a semiconductor device 30 in which a second wiring 12b is connected to a first wiring 3a of a general pad electrode not extending near the border S (formed inside the semiconductor device) (paragraph [0046]) and further notes that in the similar manner to the second embodiment, the side surface of the adhesive layer 7 may be covered by the third insulation film 11b and a metal layer made of the same layer as the second wiring 12b by patterning the second wiring 12b so as to leave the metal layer over the side surface of the adhesive layer 7 (paragraph [0048]) and therefore makes it clear that the features of these embodiments may be used together. 

Claims 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada as applied to claims 1, 14 and 19 respectively and further in view of Wang et. Al. (US 20140191352 A1 hereinafter Wang).

Regarding claim 10, Okada teaches the method of claim 1 respectively.  
	Okada does not specify removing an edge portion of the bonding material such that the edge of the bonding material forms a first linear portion and a second linear portion, the second linear portion being disposed at a non-zero angle with respect to the first linear portion, the second portion being aligned in a plane that is parallel to a top surface of the light transmitting substrate.
	Wang teaches in Fig. 4a with associated text a method similar to that of Okada comprising removing an edge portion of a bonding material 301 (paragraph 0048]) such that an edge of the bonding material (vertical and horizontal edges defined by 103 paragraph [0057] Figs. 10-12) similar to that of Okada includes a first linear portion (vertical portion) and a second linear portion (horizontal portion), the second linear portion being disposed at a non- zero angle with respect to the first linear portion (Fig. 12), the second portion being aligned in a plane that is parallel to a top surface of the light transmitting substrate (Fig. 12) so that by cutting through the adhesive layer in Okada with a method similar to that of Wang the edge of the bonding layer would include a first linear portion and a second linear portion, the second linear portion being disposed at a non- zero angle with respect to the first linear portion.
	It would have been obvious to cutting through the adhesive layer in Okada with a method similar to that of Wang because according to Wang by using such a method the flat layer can be prevented from cracking, and stress thereof can be well released (paragraph [0057]) so that the method would be useful to avoid cracking and stress in the structures of Okada.

Regarding claim 18, Okada teaches the method of claim 14 respectively.  
	Okada does not specify the second linear portion is disposed at a non-zero angle with respect to the first linear portion, the second portion being aligned in a plane that is parallel to a top surface of the light transmitting substrate.
	Wang teaches in Fig. 4a with associated text a method similar to that of Okada wherein a first linear portion (vertical portion) and a second linear portion (horizontal portion) are such that the second linear portion is disposed at a non- zero angle with respect to the first linear portion (Fig. 12), the second portion being aligned in a plane that is parallel to a top surface of the light transmitting substrate (Fig. 12) so that by cutting through the adhesive layer in Okada with a method similar to that of Wang the edge of the bonding layer would include a first linear portion and a second linear portion, the second linear portion being disposed at a non- zero angle with respect to the first linear portion the second portion being aligned in a plane that is parallel to a top surface of the light transmitting substrate.
	It would have been obvious to cutting through the adhesive layer in Okada with a method similar to that of Wang because according to Wang by using such a method the flat layer can be prevented from cracking, and stress thereof can be well released (paragraph [0057]) so that the method would be useful to avoid cracking and stress in the structures of Okada.

Regarding claim 20, Okada teaches the method of claim 19, further comprising removing, after the sensor die is coupled to the light transmitting substrate, an edge portion of the bonding material (Fig. 6.  
	Okada does not specify the removing the edge portion of the bonding material such that the edge of the bonding material forms a first linear portion and a second linear portion, the second linear portion being disposed at a non-zero angle with respect to the first linear portion, wherein the passivation layer is formed on the first linear portion and the second linear portion.
	Wang teaches in Fig. 4a with associated text a method similar to that of Okada comprising removing an edge portion of a bonding material 301 (paragraph 0048]) such that an edge of the bonding material (vertical and horizontal edges defined by 103 paragraph [0057] Figs. 10-12) similar to that of Okada includes a first linear portion (vertical portion) and a second linear portion (horizontal portion), the second linear portion being disposed at a non- zero angle with respect to the first linear portion (Fig. 12), , wherein a passivation layer 60 is formed on the first linear portion and the second linear portion (Fig. 12) so that by cutting through the adhesive layer in Okada with a method similar to that of Wang the edge of the bonding layer would include a first linear portion and a second linear portion, the second linear portion being disposed at a non- zero angle with respect to the first linear portion wherein the passivation layer is formed on the first linear portion and the second linear portion.
	It would have been obvious to cutting through the adhesive layer in Okada with a method similar to that of Wang because according to Wang by using such a method the flat layer can be prevented from cracking, and stress thereof can be well released (paragraph [0057]) so that the method would be useful to avoid cracking and stress in the structures of Okada.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRAY/Examiner, Art Unit 2897